Exhibit 10.3

Azedra Commercial Facility and Supply Agreement

THIS AGREEMENT made in duplicate as of this 6th day of August, 2009

 

BETWEEN:       MDS NORDION, a division of MDS (Canada) Inc.    having a place of
business at    447 March Road    Ottawa, Ontario, Canada    (“Nordion”) AND:   
   MOLECULAR INSIGHT    PHARMACEUTICALS, INC.    having a place of business at
   160 Second Street    Cambridge Massachusetts, 02142 USA    (“Molecular
Insight Pharmaceuticals”)

WHEREAS:

 

I. Molecular Insight Pharmaceuticals is the owner or licensee of a certain
compound known as Azedra, a therapeutic radiopharmaceutical agent for the
treatment of certain neuroendocrine cancers;

 

II. MIP has expertise in the production and development of radiopharmaceuticals,
processes, and in the radiolabelling of compounds;

 

III. Nordion has expertise in the production of radiochemicals, in the
development of radiopharmaceuticals, processes, and in the radiolabelling of
compounds;

 

IV. Nordion has expertise in designing and overseeing the construction of
facilities for the radiolabelling of compounds;

 

V. Nordion and Molecular Insight Pharmaceuticals agreed to a proposal for the
Phase III Clinical Trial and Commercial Supply Facility Agreement dated
February 5, 2009 (“Letter of Agreement”) and Molecular Insight Pharmaceuticals
paid Nordion a sum of ****** for the Phase 1 inception which was due upon
execution of the Letter of Agreement;

 

* Confidential Treatment Requested *



--------------------------------------------------------------------------------

VI.

Nordion and Molecular Insight Pharmaceuticals entered into (i) a Development
Agreement dated March 22, 2006 (the “Development Agreement”) for the purpose of
undertaking a development program to establish a process permitting Molecular
Insight Pharmaceutical’s precursor (unlabelled MIBG Ultrace™ resin) to be
labeled with I-131 to form a radiopharmaceutical (i) a Clinical Supply and
Interim Facility Agreement dated July 12, 2007 (“Interim Facility Agreement”)
for the purpose of interim clinical supply of Azedra, and (ii) a Scale-up
Agreement dated March 18, 2008 (the “Scale-up Agreement”) for the purpose of
establishing a process to manufacture a scaled-up batch size of Azedra.

 

VII. Molecular Insight Pharmaceuticals desires that Nordion establish a Facility
at its site in Ottawa, Ontario to accommodate growth and expansion of the
process developed under the Development Agreement for the manufacture and supply
of Azedra in sufficient quantities for use in the Clinical Trial Phase and the
Commercial Phase.

 

VIII Molecular Insight Pharmaceuticals desires that upon completion of the
Facility established under this Agreement that Nordion transition the
manufacture of Azedra from the existing facility currently located in room 1215
at Nordion’s site in Ottawa, Ontario to the Facility established under this
Agreement.

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and subject to the terms and conditions hereinafter set out, the
parties hereto agree as follows:

ARTICLE 1 – DEFINITIONS

For the purposes of this Agreement:

 

1.1 “Affiliate” shall mean an entity or person which controls, is controlled by
or is under common control with either party. For purposes of this section 1.1
control shall mean (a) in the case of corporate entities, the direct or indirect
ownership of more than one-half of the stock or participating shares entitled to
vote for the election of directors, and (b) in the case of a partnership, the
power to direct the management and policies of such partnership.

 

1.2 “Azedra” shall mean Molecular Insight Pharmaceuticals’s proprietary drug
product, a high specific activity I-131 labeled meta-iodobenguane in therapeutic
(“Tx”) and diagnostic (“Dx”) dosage forms also known as high specific activity
I-131 MIBG, for use in treating certain neuroendocrine cancers.



--------------------------------------------------------------------------------

1.3 “Batch” shall mean a production batch of Azedra Manufactured under this
Agreement and shall be of the size set forth on Schedule D attached hereto.

 

1.4 “Batch Production Date” shall mean the date on which Isotope is added to
Precursor during the Manufacture of Azedra.

 

1.5 “Clinical Trials” shall mean human trials for clinical development of Azedra
for the purpose of seeking pharmaceutical regulatory approval.

 

1.6 “Clinical Trial Phase” shall mean human trials for clinical development of
Azedra for use in Clinical Trials.

 

1.7 “Commercial Phase” shall mean the period of supply of Azedra commencing
after NDA regulatory approval has been received in the United States from the
FDA by Molecular Insight Pharmaceuticals.

 

1.8 “Current Good Manufacturing Practices” or “cGMP(s)” shall mean the good
manufacturing practices required by the FDA and as set forth in the FD&C or FDA
rules and regulations for the manufacturing, testing and quality control of
pharmaceutical materials as applied to compounds, which practices are current on
the Effective Date of this Agreement and may be supplemented, amended or
modified from time to time. To the extent that standards in other countries for
the manufacture, testing, and quality control of pharmaceutical materials are
higher or more stringent than those required by the FDA, the more stringent
standards if agreed to between the parties shall be delineated in subsequent
Quality Agreements.

 

1.9 “Data” shall mean Azedra formulation data (under the predecessor
agreements), and data summaries, data reports, and results generated under this
Agreement, included in the following documents: stability testing reports,
Azedra Batch records and validation reports. Data shall exclude Nordion
Background Technology and Nordion Confidential Information.

 

1.10 “Effective Date” shall mean the date first appearing above.

 

1.11 “Equipment” means any equipment or machinery, and in the case of cGMP
manufacturing hereunder, qualified equipment or machinery, used by Nordion in
the development and/or Manufacture of Azedra, or the holding, processing,
testing, or release of Azedra.

 

1.12 “FDA” shall mean the United States Food and Drug Administration.



--------------------------------------------------------------------------------

1.13 “FD&C” shall mean the United States Federal Food, Drug and Cosmetic Act, as
amended.

 

1.14 “Facility” shall mean the new facility and Equipment to be established by
Nordion at its manufacturing site in Ottawa, Ontario as described in Schedule A
and pursuant to cGMPs, to be used for the production of Azedra for Clinical
Trials and Commercial Phase supply.

 

1.15 “Facility Milestone(s)” shall mean the milestones relating to the
establishment of the Facility as described in Schedule A.

 

1.16 “Facility Program” shall mean the program by which Nordion shall establish
the Facility in accordance with the Facility Milestones as described in Schedule
A.

 

1.17 “IND” shall mean an Investigational New Drug Application as defined by the
rules and regulations promulgated under the FD&C and U.S. Public Health Service
Act and any supplements, modifications or amendments thereunder.

 

1.18 “Isotope” or “I-131” shall mean tellurium derived Iodine 131 (I-131).

 

1.19 “Manufacture(d)” means any processes and activities necessary to produce
Azedra, including without limitation, the manufacturing, processing, packaging,
labeling, quality control testing, stability testing, release or storage of
Precursor and Azedra, but excluding sterilization.

 

1.20 “Master Batch Record” or “MBR” shall mean a formal set of instructions for
the Manufacture of each Batch, developed and maintained in Nordion’s standard
format by Nordion, using Molecular Insight Pharmaceuticals’ master formula and
technical support.

 

1.21 “Master Validation Plan” shall mean the program by which documented
evidence provides assurance that the Process will consistently produce Azedra
that meets Specifications.

 

1.22 “Molecular Insight Pharmaceuticals Background Technology” shall mean
technology conceived, created, developed or reduced to practice by Molecular
Insight Pharmaceuticals prior to or during the Term of this Agreement or
independently of this Agreement, and independently of Nordion Background
Technology including, without limitation, patents, know-how, techniques,
methods, processes, drawings, schematics, procedures, protocols, parameters,
engineering details, functional descriptions, data and database content,
technical or scientific information, manuals and trade secrets, which Molecular
Insight Pharmaceuticals owns, uses, conceives, creates, develops, reduces to
practice or provides in performing under this Agreement, or which is licensed to
Molecular Insight Pharmaceuticals and which is in existence in the form of a
writing, prototype or can otherwise be demonstrated to be the property of
Molecular Insight Pharmaceuticals, or to which Molecular Insight Pharmaceuticals
has the rights.



--------------------------------------------------------------------------------

1.23 “Nordion Background Technology” shall mean technology, conceived, created,
developed or reduced to practice by Nordion prior to or during the Term of this
Agreement or independently of this Agreement, including, without limitation,
patents, know-how, techniques, methods, processes, drawings, schematics,
procedures, protocols, parameters, engineering details, functional descriptions,
data and database content, technical or scientific information, manuals and
trade secrets, which Nordion owns, uses, conceives, creates, develops, reduces
to practice or provides in performing under this Agreement, or which is licensed
to Nordion and which is in existence in the form of a writing, prototype or can
otherwise be demonstrated to be the property of Nordion or to which Nordion has
the rights.

 

1.24 “NDA” shall mean a new drug application as defined in the rules and
regulations promulgated under the FD&C and U.S. Public Health Service Act, as
supplemented, modified or amended from time to time.

 

1.25

“Precursor” shall mean Ultratrace™resin as specified in Schedule F and produced
pursuant to cGMPs.

 

1.26 “Process” shall mean the method of radiolabeling of Precursor with I-131,
formulation, dispensing and testing of Azedra developed pursuant to the Scale-up
Agreement and in compliance with cGMPs, which shall be adjusted only to
accommodate the physical set up and aseptic conditions of the Facility and shall
be documented in the applicable Master Batch Record

 

1.27 “Quality Agreement” shall mean the agreement set out in Schedule “E”.

 

1.28 “Regulatory Authority” shall mean the United States Food and Drug
Administration, the European Medicinal Evaluation Agency (EMEA), or respective
Regulatory Authorities in other countries or any successor entity thereto.

 

1.29 “Reference Standards” shall mean the cGMP compliant compounds supplied by
Molecular Insight Pharmaceuticals as specified in Schedule F.

 

1.30 “Specification(s)” shall mean those final conditions, characteristics and
specifications for Azedra as set out in Schedule B, as amended by mutual written
agreement of the parties from time to time.

 

1.31 “Term” shall mean the Initial Term and each Renewal Term as defined in
section 17.1.



--------------------------------------------------------------------------------

The following Schedules attached to this Agreement are hereby incorporated by
reference:

 

Schedule A: Description of Facility Program, Facility Milestones, Facility
Schedule

 

Schedule B: Azedra Specifications

 

Schedule C: Facility Construction Fees

 

Schedule D: Price of Batches for Clinical Trial and Commercial Phase Supply

 

Schedule E: Quality Agreement

 

Schedule F: Specifications for Precursor and Reference Standards

 

Schedule G: Change in Scope Form

ARTICLE 2 – PURPOSE

 

2.1 Scope and Object

 

  The scope and object of this Agreement is to establish a new facility at
Nordion’s manufacturing site in Ottawa, Ontario in which to perform the Process
for the Manufacture and supply of Azedra for Clinical Trials and Commercial
Phase supply in accordance with the responsibilities and obligations attributed
to each of the parties as set out in this Agreement. Both parties shall use
commercially reasonable efforts to meet their respective milestones set out in
Schedule A. If either party, acting in good faith, materially fails to satisfy
any milestone, such party shall provide written notice thereof to the other
party and the parties shall determine a reasonable corrective action plan and
revised milestone schedule.

ARTICLE 3 – FACILITY PROGRAM

 

3.1 Facility Construction

 

  In consideration of Nordion establishing the Facility, Molecular Insight
Pharmaceuticals will pay to Nordion the fees as set out in Schedule C, provided
that the respective milestone(s) for establishing the Facility as set forth on
Schedule A attached hereto are materially met by Nordion. Unless otherwise set
out (see Schedule C) amounts owing by Molecular Insight Pharmaceuticals during
the Facility program shall be paid within thirty (30) days of receipt of
Nordion’s invoice.



--------------------------------------------------------------------------------

  Nordion shall establish the Facility in accordance with its obligations
described and attributed in Schedule A, it being understood that some activities
may be reasonably delayed to the extent that such activity is premised on the
work or provision of data, information, equipment or technology by Molecular
Insight Pharmaceuticals, and provided that such activities do not materially
interfere or could be reasonably expected to interfere with other established
Nordion production activities. Molecular Insight Pharmaceuticals acknowledges
that there may be risks and/or unforeseen circumstances that are associated with
the implementation of Facility Program that may impact Nordion’s overall
achievement of the Milestone Schedule and may result in delays and/or increased
Facility costs (from those originally estimated). In that the aggressive
timeline for implementation of the project was prepared at the request of
Molecular Insight Pharmaceuticals, it is acknowledged by Molecular Insight
Pharmaceuticals that such timeline may not, in the ordinary course, be
achievable. It is understood and acknowledged that due to the nature of the
activities to be carried out during the establishment of the Facility, the time
for completion and sequence for carrying out the activities as set out in
Schedule A shall therefore serve only as a guide.

 

  Subject to the foregoing each party shall use their commercially reasonable
efforts in order to carry out their respective obligations and responsibilities
set out in Schedule A.

 

  The Process established under the Scale-up Agreement being transferred to the
Facility and validated under this Agreement has a 15 Ci starting activity of
Isotope. It is assumed this Process and related methods have been fully
validated and utilized in the current interim facility established under the
Interim Facility Agreement. Yields are as described in Schedule D. Molecular
Insight Pharmaceuticals accepts that the success of work detailed in this
Agreement is dependant upon the successful completion of the 15 Ci process
developed under the Scale-up Agreement.

 

  Nordion shall, in consultation with Molecular Insight Pharmaceuticals, develop
and implement a Master Validation Plan that will allow the production of Azedra
under cGMPs for Clinical Trial supply and for Commercial Phase supply. Prior to
implementation, both parties shall in writing approve the Master Validation
Plan, which approval will not be unreasonably or untimely withheld.

 

3.2 Program Manager

 

 

The parties, upon signing this Agreement, shall each designate a program
manager, who shall be responsible for coordinating communication and monitoring
performance under this Agreement. The program manager for Nordion shall respond
to Molecular Insight Pharmaceutical’s reasonable inquiries regarding the status
of Nordion’s activities under this Agreement and



--------------------------------------------------------------------------------

 

shall keep Molecular Insight Pharmaceuticals informed as to interim progress.
The program managers shall meet either monthly or more frequently than monthly
if agreed to in advance by the parties, in person or by telephone, for the
purpose of reviewing the status of the project and assessing progress against
the milestones and activities set forth in Schedule A. Minutes of meetings shall
be prepared, maintained and provided to each of the parties. Prior to the
scheduled monthly meetings, Nordion shall prepare and submit to Molecular
Insight Pharmaceuticals a monthly written report that sets forth in reasonable
detail the progress of the Facility construction and indicates any problems that
are known to Nordion or reasonably anticipated by Nordion to occur that either
may impact the program schedule for the Facility or may result in a cost
increase to be borne by Molecular Insight Pharmaceuticals.

 

3.3 Scientific and Technical Dispute Resolution

 

  Except as otherwise set out, in the event that at any time during the Term of
this Agreement, a disagreement, dispute, controversy or claim should arise
relating to the scientific or technical issues in connection with Nordion or
Molecular Insight Pharmaceuticals performance under this Agreement, the Program
Managers will attempt, in good faith, to resolve their differences within a
period of ten (10) business days. With respect to the scientific or technical
issues, if after ten (10) business days the Program Managers are unable to
resolve such dispute, the Program Managers shall refer the matter to a joint
Steering Committee comprised of three (3) senior members of each party. The
Steering Committee shall meet as required to resolve the matter.

 

3.4 Scope Change

 

  The parties acknowledge and agree that Schedule A may require amendment during
the course of establishing the Facility. All such changes to Schedule A shall be
made by written agreement of the parties in the form of the attached Change in
Scope Form (Schedule G). If any change to Schedule A impacts the scope of work
to be provided by Nordion, Nordion will provide a written estimate of the
increased cost, which must be approved by Molecular Insight Pharmaceuticals in
advance of implementation. Changes in scope shall be charged to Molecular
Insight Pharmaceuticals based on the rates set out in Schedule C which rates
shall be subject to escalation in accordance with section 4.6. No work on such
scope change shall be carried out or implemented by Nordion prior to Nordion’s
receipt of Molecular Insight Pharmaceuticals’ written approval of such change.



--------------------------------------------------------------------------------

3.5 Use of the Facility

 

  During the Term of this Agreement after transition of the Process to the
Facility, subject to section 9.1, Nordion shall ensure that the Facility is
available for the Manufacture of Azedra for supply to Molecular Insight
Pharmaceuticals on an exclusive basis and Nordion shall only use the Facility
for the Manufacture of Azedra or any other product at the election of Molecular
Insight Pharmaceuticals and subject to the mutual agreement of the parties.
Nordion further agrees that it shall not (i) use other facilities for the
Manufacture of Azedra unless Molecular Insight Pharmaceuticals consents to the
use of such other facilities in writing, such consent not to be unreasonably
withheld, and (ii) Manufacture Azedra for any third party unless directed to do
so in writing by Molecular Insight Pharmaceuticals. For the sake of clarity, it
is the intent of the parties that the Facility may be used for the clinical or
commercial manufacture of one or more Molecular Insight Pharmaceuticals products
the manufacture of which shall be the subject of a separate agreement.

 

3.6 Additional Compensation for Molecular Insight Pharmaceuticals Audits

 

  During the Facility Program, upon ten (10) days prior written notice to
Nordion, Molecular Insight Pharmaceuticals and any third-party consultant or
auditor appointed by Molecular Insight Pharmaceuticals, such consultant and/or
auditor being subject to a confidentiality agreement with and reasonably
acceptable to Nordion, shall have reasonable access to observe and inspect the
Facility for the purpose of determining the progress against Facility
Milestones.

 

  In the event that Molecular Insight Pharmaceuticals elects to audit Nordion
following a warning or similar citation to Nordion with respect to the Facility
and Azedra from any applicable Regulatory Authority, Nordion shall not charge
Molecular Insight Pharmaceuticals in connection with such an audit unless such
warning or similar citation arises from the acts or omissions of Molecular
Pharmaceuticals.

 

  Molecular Insight Pharmaceuticals, upon thirty (30) days prior written notice
to Nordion shall have the right to conduct one annual surveillance Quality
Assurance audit, the duration of which shall not exceed two (2) business days.

 

  Notwithstanding the foregoing, in the event that Molecular Insight
Pharmaceuticals requests an audit for any other reason, Molecular Insight
Pharmaceuticals will compensate Nordion based on the rate of ****** (subject to
escalation in accordance with section 4.6) per required Nordion person per hour
for the time spent by Nordion on the following audit activities including but
not limited to:

 

  •  

preparing and hosting Facility audits requested by Molecular Insight
Pharmaceuticals including FDA preaudit inspections;

 

* Confidential Treatment Requested *



--------------------------------------------------------------------------------

  •  

preparing responses to FDA inquiries if requested by Molecular Insight
Pharmaceuticals and preparation by Nordion of any other information requested by
Molecular Insight Pharmaceuticals necessary to conduct any audit; and

 

  •  

attending meetings with the FDA at Molecular Insight Pharmaceuticals request.

 

  Molecular Insight Pharmaceuticals shall reimburse Nordion for all reasonable
costs incurred for travel incurred by and accommodation for Nordion personnel in
carrying out the foregoing activities. Molecular Insight Pharmaceuticals shall
not compensate Nordion for any travel time for Nordion employees. Nordion shall
provide an estimate of all such activities to Molecular Insight Pharmaceuticals
prior to incurring the expenditure.

 

3.7 Ownership of Physical Assets, Precursor, Reference Standards and Data

 

  At all times (both during the Term and after expiration or termination of this
Agreement for any reason) Nordion will retain all right and title in and to the
physical assets and real property that comprise and/or are used and/or employed
in the Facility.

 

  Molecular Insight Pharmaceuticals shall at all times (both during the Term and
after expiration or termination of this Agreement for any reason) retain title
to and ownership of Precursor, Reference Standards and Data, provided further,
that both during the Term and after termination and/or expiration of this
Agreement (i) Nordion may retain an archival copy of the Data for the purpose of
management of its obligations and (ii) Nordion may use the Data for the purposes
of increasing its general knowledge and experience with respect to its
radiopharmaceutical capabilities. Nordion will not use Data in any regulatory
submission to any national regulatory authority for the purpose of clinical
investigation or licensure of any Nordion produced MIBG dose form. Nordion shall
at all times take such reasonable measures as are required to store, in
accordance with applicable specifications, the Precursor, Reference Standards
and Azedra. Nordion shall ensure that Azedra, and any work in process are free
and clear of any liens or encumbrances. Nordion shall immediately notify
Molecular Insight Pharmaceuticals if at any time it believes any Precursor,
Reference Standards and/or Azedra has been damaged, lost or stolen.



--------------------------------------------------------------------------------

3.8 Repairs and Maintenance

 

  After completion of the Facility Program, Nordion shall, subject to section
14.7, maintain such Facility in satisfactory operating condition as required by
the FDA, Specifications, Process and cGMPs, and all other applicable laws,
regulations, rules or orders.

 

  The cost of routine repairs, preventive maintenance and service contracts for
the Facility and Equipment shall be borne by Nordion. Nordion may periodically
require the Facility to be unavailable for Azedra production due to repair or
unforeseen maintenance activities. In addition, Nordion may shut down the
Facility annually for a two (2) week maintenance period. Such outages shall be
made only with eight (8) weeks advance written notice to Molecular Insight
Pharmaceuticals and, to the extent possible and reasonable in the circumstance,
be planned in conjunction with Molecular Insights Pharmaceuticals so as to
minimize the impact on supply capability.

 

3.9 Alternative Manufacturing Sites - Nordion Obligation to Assist

 

  Nordion shall be the sole manufacturer of Azedra in the initial Azedra NDA
filed with the FDA. Molecular Insight Pharmaceuticals may establish additional
Azedra manufacturing sites and include such sites in the NDA once it has
received regulatory approval from the FDA, provided that:

 

  (a) Nordion shall, during the Term of this Agreement, upon written
notification from Molecular Insight Pharmaceuticals of its desire to establish
an additional manufacturing site, shall have a right of negotiation for the
establishment of any such additional Azedra third party manufacturing site(s)
that is not owned directly or indirectly, by Molecular Insight Pharmaceuticals.
Molecular Insight Pharmaceuticals shall be entitled to discuss, negotiate and
enter into an agreement with third parties for the establishment of additional
Azedra manufacturing sites, provided further however, that the terms and
conditions of establishment of such site(s) shall not be less favorable to
Molecular Insight Pharmaceuticals than those last offered by MDS Nordion, and

 

  (b) the establishment of any new manufacturing site by Molecular Insight
Pharmaceuticals shall not reduce the then-current purchase levels (based on the
average monthly purchase levels in the preceding four (4) months prior to
exercise of the right of negotiation) of Azedra by Molecular Insight
Pharmaceuticals as supplied by Nordion under this Agreement.

 

  Molecular Insight Pharmaceuticals recognizes that Nordion has used and
employed Nordion Background Technology in the Facility. Such Nordion Background
Technology shall remain the exclusive property of Nordion. Molecular Insight
Pharmaceuticals shall have no right to adopt or exploit Nordion Background
Technology without Nordion’s prior written consent. Nordion’s obligation to
assist Molecular Insight Pharmaceuticals (if any) in the establishment of any
third party manufacturing site shall be limited to the provision of chemistry
manufacturing and controls documents (“CMC”) excluding Nordion specific
documents, Nordion Background Technology and Nordion Confidential Information.



--------------------------------------------------------------------------------

ARTICLE 4 – TRANSITION, PRICING, PURCHASE COMMITMENT AND PAYMENT

 

4.1 Azedra Supply and Transition

 

  Nordion shall notify Molecular Insight Pharmaceuticals in writing of the
completion of the Facility. After written notice by Nordion of completion of the
Facility pursuant to this Agreement and provided that Nordion is capable of
Manufacture of Azedra in the Facility, and subject to Molecular Insight
Pharmaceutical’s approval, such approval not to be unreasonably or untimely
withheld, Nordion shall transition Manufacture of Azedra to the Facility within
thirty (30) days. After transition to the Facility Nordion agrees to (i) use the
Process to produce Batches of Azedra (in quantities specified on Schedule D)
that meet the Specifications, FDA requirements and are manufactured in
conformance with cGMPs and (ii) make arrangements for shipment of Azedra to
third parties on behalf of Molecular Insight Pharmaceuticals as directed by
Molecular Insight Pharmaceuticals. All Batches shall be shipped in regulatory
approved lead shields. Nordion reserves the right to withhold from shipment any
Batch, or portion thereof, which does not conform to Specifications. Nordion, at
the time of execution of this Agreement, will be supplying Azedra from an
alternative facility established under the Interim Facility Agreement.

 

  Azedra production runs will be performed on Mondays and up to two other
weekdays each week subject to Nordion staff availability. In the event that the
market demand for Azedra attains the level whereby the three production days are
fully utilized, and that market demand is reasonably sustained for a period of
at least three (3) consecutive months, Nordion will use commercially reasonable
efforts to accommodate Azedra production on additional days. If thereafter such
market demand is not sustained for any period of two consecutive months, Nordion
may reduce the days on which it carries out production runs.

 

4.2 Clinical Trial and Commercial Phase Orders and Pricing

 

  The purchase price for a Batch (and additional vials) supplied to Molecular
Insight Pharmaceuticals for Clinical Trials and during the Commercial Phase
shall be as set out in Schedule D and shall be payable as set forth in
Section 4.7 herein. All orders for Azedra shall be forwarded by Molecular
Insight Pharmaceuticals and received by Nordion a minimum of fourteen
(14) business days for Clinical Trials and twenty (20) business days during the
Commercial Phase prior to the week in which Azedra is to be Manufactured.



--------------------------------------------------------------------------------

4.3 Minimum Purchase Obligation

 

  Subject to section 4.4, commencing with the first full month after completion
of the Facility (as notified by Nordion to Molecular Insight Pharmaceuticals
pursuant to section 4.1), Molecular Insight Pharmaceuticals shall, during the
remainder of the Term, purchase or otherwise pay Nordion for a minimum of two
(2) Batches of Azedra per calendar month. In the event the minimum purchase
obligations described in this section 4.3 are not met by Molecular Insight
Pharmaceuticals, as averaged over a rolling two (2) month period, Nordion may
without liability, in addition to any other remedy available, at its sole option
and unfettered discretion, suspend Manufacture of Azedra until full payment is
made by Molecular Insight Pharmaceuticals (during which period the minimum
purchase commitment shall continue to accrue), or notwithstanding any other
remedial or cure provision contained in this Agreement, terminate this Agreement
upon ten (10) days prior written notice. The provisions of section 4.5 shall
apply to cancellation of a Batch (and additional vials) however section 4.5
shall in no way limit Molecular Insight Pharmaceuticals’ minimum purchase
commitment under this Agreement and any cancellation fee due and payable in a
given month (and paid) shall be applied against amounts owing by Molecular
Insight Pharmaceuticals with respect to its minimum purchase commitment in such
month.

 

  In the event that Nordion elects to suspend Manufacture of Azedra due to
Molecular Insight Pharmaceuticals failure to meet its minimum purchase
obligation pursuant to this Section 4.3 and Molecular Insight Pharmaceuticals
subsequently cures such failure, Nordion agrees to resume Manufacture of Azedra
within fifteen (15) business days of such cure.

 

4.4 Facility Reservation Fees

 

  (i)

If at the time of completion of the Facility (as notified by Nordion to
Molecular Insight Pharmaceuticals pursuant to section 4.1) use of the Facility
to Manufacture Azedra be delayed due to a regulatory reason, the commencement of
the minimum purchase commitment in section 4.3 shall on a one time basis, be
temporarily suspended until such time as the delay preventing such use is
resolved by Molecular Insight Pharmaceuticals, provided further however, that if
such delay endures for a continuous period of six (6) months (from the date of
Nordion’s notification of completion of the Facility pursuant to section 4.1),
for the remaining duration of the delay Molecular Insight Pharmaceuticals in
lieu of the minimum purchase



--------------------------------------------------------------------------------

 

commitments set out in section 4.3, shall (subject to the terms and conditions
of this Agreement), pay to Nordion a facility reservation fee of ****** per
month, which payment shall be due and payable on the first day of each month.
This facility reservation fee shall not be refundable or reimbursable. The
temporarily suspended minimum purchase commitment shall resume immediately upon
resolution of the delay preventing use of the Facility for the Manufacture of
Azedra.

 

  (ii) During the period of FDA review of Molecular Insight Pharmaceuticals’
submission of the NDA for Azedra, the minimum purchase commitment in section 4.3
shall be temporarily suspended and the facility reservation fee shall be ******
per month for each full month or part thereof during which the NDA is under
review. The temporarily suspended minimum purchase commitment in section 4.3
shall resume immediately upon FDA approval of the NDA. This facility reservation
fee shall not be refundable or reimbursable, but shall be credited in a given
month only towards amounts owed by Molecular Insight Pharmaceuticals for the
purchase of Batches (and additional vials) in such month under this Agreement.
Payment of the purchase price for Batches (and additional vials) delivered in
excess of this facility reservation fee in a given month shall be invoiced to
Molecular Insight Pharmaceuticals. The provisions of section 4.5 shall apply to
cancellation of a Batch (and additional vials), and in the event that facility
reservations fees are applicable, such cancellation fees payable (and paid) by
Molecular Insight Pharmaceuticals in a given month, shall be applied against the
facility reservation fees paid in such month.

 

4.5 Batch Cancellation

 

  (a) Subject to section 4.5 (b) and the terms and conditions of this Agreement,
Molecular Insight Pharmaceuticals shall be entitled to cancel any Batch (and
additional vials) ordered from Nordion during the Term of this Agreement to be
entirely used solely for the purpose of Clinical Trials) at no charge by
providing to Nordion at least seven (7) or more business days written notice of
cancellation prior to the scheduled Batch Production Date. If an order for a
Batch is cancelled with less than seven (7) business days and more than two
(2) business days written notice prior to the scheduled Batch production date,
****** of the full purchase price of such Batch (and additional vials) shall be
due and payable by Molecular Insight Pharmaceuticals. For a Batch (and
additional vials) cancelled upon two (2) or less business days notice prior to
the scheduled Batch production date, ****** of the full purchase price of the
Batch (and additional vials) shall be due and payable by Molecular Insight
Pharmaceuticals.

 

* Confidential Treatment Requested *



--------------------------------------------------------------------------------

  (b) Subject to the terms and conditions of this Agreement, Molecular Insight
Pharmaceuticals shall be entitled to cancel any Batch (and additional vials)
ordered from Nordion during the Commercial Phase at no charge by providing to
Nordion at least fifteen (15) or more business days written notice of
cancellation prior to the scheduled Batch Production Date. If an order for a
Batch is cancelled with less than fifteen (15) business days and more than two
(2) business days written notice prior to the scheduled Batch production date,
****** of the full purchase price of such Batch (and additional vials) shall be
due and payable by Molecular Insight Pharmaceuticals. For a Batch (and
additional vials) cancelled upon two (2) or less business days notice prior to
the scheduled Batch production date, ****** of the full purchase price of the
Batch (and additional vials) shall be due and payable by Molecular Insight
Pharmaceuticals.

 

4.6 Price Escalation

 

 

During the Term of this Agreement the Batch Fee (including additional vials)
(pursuant to Schedule D item A (i)), Waste Disposal Fees (pursuant to Schedule D
item A (iii)), facility reservation fees (section 4.4), Scope Change labour
rates (Schedule C) and those fees set out in section 3.6, shall be subject to
price escalation on January 1st of each contract year during the Term of this
Agreement, in accordance with the increase in the Canadian Consumer Price Index
(CPI) as published by the Government of Canada. The CPI will be determined based
on the percentage increase in the CPI for the twelve (12) month period ending
three (3) months prior to January 1st of each contract year during the Term of
this Agreement.

 

4.7 Compensation

 

  Molecular Insight Pharmaceuticals has paid Nordion a lump sum of ****** under
the terms of the Letter of Agreement, of which payment Nordion hereby
acknowledges receipt, and which amount shall be non-refundable as attributed as
set out in Schedule C “Advance Payment”.

 

  For the purposes of certainty all sums expressed in this Agreement shall be in
Canadian or United States currency, as specified.

 

  Nordion shall invoice Molecular Insight Pharmaceuticals for the purchase price
of Batches (and additional vials) of Azedra. All undisputed payments for such
Batches (and additional vials) will be paid by Molecular Insight Pharmaceuticals
within thirty (30) days of receipt of the invoice or if the invoice is issued by
e-mail payment shall be due within (30) days of the date of sending the e-mail.
Any undisputed amounts which remain unpaid after the aforementioned thirty
(30) day period shall bear annual interest at the rate twelve percent
(12%) annually and calculated at the rate of one percent (1%) monthly.

 

* Confidential Treatment Requested *



--------------------------------------------------------------------------------

  In the event Molecular Insight Pharmaceuticals disputes any particular
invoiced item or amount, Molecular Insight Pharmaceuticals shall pay the
non-disputed portion of the invoice and the parties shall attempt in good faith
to resolve the dispute pertaining to the balance within fifteen (15) days of
receipt of the notice of dispute issued by either party. In the event that the
parties cannot resolve the dispute within the aforementioned fifteen (15) day
period either party may pursue any remedy available under this Agreement or
available at law.

ARTICLE 5 – PRECURSOR AND REFERENCE STANDARDS

 

5.1 Precursor and Reference Standards

 

  Molecular Insight Pharmaceuticals or, at Molecular Insight Pharmaceuticals’
discretion, its designee, shall provide to Nordion, at no charge, Precursor and
Reference Standards which meet the specifications in Schedule F in sufficient
quantities to permit Nordion to meet its obligations hereunder. Nordion shall
only use Precursor and Reference Standards provided hereunder for the
Manufacture of Azedra pursuant to this Agreement. Molecular Insight
Pharmaceuticals shall at all times retain title in and to Precursor and
Reference Standards in Nordion’s possession.

 

5.2 Unavailability or Scarcity of Precursor and/or Reference Standards

 

  Molecular Insight Pharmaceuticals will notify Nordion upon Molecular Insight
Pharmaceuticals becoming aware of a shortage of supply of Precursor or Reference
Standards if such shortage will impact the manufacture of the Azedra. Molecular
Insight Pharmaceuticals shall not be liable for any delays or shortages in the
supply of Precursor or Reference Standards; provided, however, that
notwithstanding anything to the contrary in this Agreement, that any such
shortages or delays for any reason in Precursor or Reference Standards supply,
will not affect any amounts payable by Molecular Insight Pharmaceuticals
pursuant to sections 4.4 (facility reservation fees), section 4.3 (minimum
purchase commitments) and 4.5 (Batch cancellation fees) and shall excuse
Nordion’s performance of activities related to such Batch of Azedra to the
extent that Nordion’s non-performance was caused by the Precursor or Reference
Standards supply delay or shortage and only for a period of time equal to the
delay.



--------------------------------------------------------------------------------

5.3 Compliance with Law, Handling

 

  While Precursor, Reference Standards, Isotope and Azedra are in its possession
or under its control, Nordion shall be responsible for compliance in all
material respects with applicable statutory and regulatory requirements in the
United States and Canada.

ARTICLE 6 – AZEDRA SHIPMENTS

 

6.1 Orders and Shipments

 

  During the Term of this Agreement, Molecular Insight Pharmaceuticals will
forward orders to Nordion at its Ottawa, Ontario facility by facsimile or such
other method as agreed by the parties. Each order will set forth the quantity of
Azedra to be produced and prepared for shipment, the identity of the recipient,
delivery destination protocol number, IND/NDA number, applicable USNRC materials
license number and IRS number. Delivery of Azedra to Molecular Insight
Pharmaceuticals or as otherwise directed by Molecular Insight Pharmaceuticals
shall be Ex Works (Incoterms 2000) at Nordion’s facility in Ottawa, Ontario.
Risk of loss of Azedra shall pass to Molecular Insight Pharmaceuticals at point
of delivery at Nordion’s facility in Ottawa, Ontario.

 

  During the Term of this Agreement Nordion shall use commercially reasonable
efforts to meet Molecular Insight Pharmaceuticals’ orders and delivery
requirements. Prior to the first shipment of Azedra to any third party site,
Molecular Insight Pharmaceuticals shall obtain from such third party and provide
to Nordion such third party’s license evidencing proper legal authority for the
receipt and possession of Azedra by such third party. Molecular Insight
Pharmaceuticals shall obtain all approvals, licenses and permits required to
import Azedra into the United States. Nordion shall make shipping arrangements
with FedEx or such other carrier designated by Nordion and reasonably approved
by Molecular Insight Pharmaceuticals. All Azedra shipping costs incurred from
the Ex Works point of delivery shall be borne by Molecular Insight
Pharmaceuticals.



--------------------------------------------------------------------------------

ARTICLE 7 – PRODUCT WARRANTY and LIMITED LIABILITY

 

7.1 Limited Product Warranty

 

  Nordion provides a product warranty, and does warrant for each Batch, that
Azedra will (i) conform with the Specifications, and (ii) be Manufactured, and
prepared for shipment in accordance with cGMPs.

 

  If either party discovers that a Batch of Azedra does not meet the
Specifications, then the discovering party shall promptly communicate with the
other party. All warranty obligations of Nordion with respect to a particular
Batch shall cease and have no effect to the extent that any defect in such Batch
arises from accident, abuse, misuse, alteration or negligence of Molecular
Insight Pharmaceuticals or its third party suppliers or customers. If Molecular
Insight Pharmaceuticals determines that the failure to meet Specifications
results from an act, failure to act or other fault of Nordion, or agent of
Nordion, Nordion will promptly:

 

  (i) replace such batch of Azedra; and

 

  (ii) pay for shipping costs of replacement of Azedra.

 

  In the event that Nordion reasonably disputes Molecular Insight
Pharmaceuticals’ determination that the fault is due to Nordion and/or its
agent, the parties will select a mutually acceptable outside consulting firm
which will be instructed to review the applicable information and data and
confirm or dissent from Molecular Insight Pharmaceuticals’ determination. If the
consulting firm confirms Molecular Insight Pharmaceuticals’ determination,
Nordion will have the obligations set out in this section and Nordion will pay
the fees of such consulting firm. If the consulting firm dissents from Molecular
Insight Pharmaceuticals’ determination or determines that the failure to meet
Specifications was due to products, information or services supplied by
Molecular Insight Pharmaceuticals, Nordion will not have the obligations set out
in this section with respect to the disputed Batch and Molecular Insight
Pharmaceuticals will pay the fees for such consulting firm.

 

7.2 Acknowledgement

 

  MOLECULAR INSIGHT PHARMACEUTICALS ACKNOWLEDGES THAT NORDION IS CARRYING OUT
THE MANUFACTURE AND SUPPLY OF AZEDRA TO MEET SPECIFICATIONS. EXCEPT AS EXPRESSLY
SET OUT IN THIS AGREEMENT, NORDION HEREBY DISCLAIMS ALL OTHER WARRANTIES OR
CONDITIONS, WHETHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE INCLUDING, BUT
NOT LIMITED TO, ANY IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



--------------------------------------------------------------------------------

7.3 Disclaimer

 

  EXCEPT IN THE CASE OF THEIR RESPECTIVE INDEMNIFICATION OBLIGATIONS HEREIN, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INDIRECT, CONTINGENT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, TORT, OR ANY
OTHER CAUSE OF ACTION, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

ARTICLE 8 – NONCOMPETE

 

  During the Term of this Agreement, Nordion will not produce or sell I-131 MIBG
(Azedra or generic) for any oncology indication in North America except for
Molecular Insight Pharmaceuticals. Nordion shall not be restricted in any way
from developing, producing or selling generic I-131 MIBG for markets outside
North America but is prohibited from using the Facility or any Data for any such
production or development. Nordion shall not be restricted in any way from
developing, producing or selling I-131 radiochemical or any other I-131
radiopharmaceutical product.

ARTICLE 9 – MARKET ACCESS

 

  In the event that Nordion desires to market and distribute Azedra in a
geographic market not actively being developed by Molecular Insight
Pharmaceuticals or should Molecular Insight Pharmaceuticals desire that a third
party market and distribute Azedra in a geographic market not actively being
developed by Molecular Insight Pharmaceuticals, the parties agree to discuss
potential access to such markets in good faith.



--------------------------------------------------------------------------------

ARTICLE 10 – LICENSE/OWNERSHIP

 

10.1 Royalty-Free License

 

  Molecular Insight Pharmaceuticals hereby provides to Nordion a non-exclusive,
nontransferable, royalty-free license during the Term of this Agreement to use
Molecular Insight Pharmaceuticals Background Technology relating to Azedra and
the radiolabelling of Precursor with I-131 for the sole purpose of assisting
Nordion in carrying out its obligations set out in this Agreement.

 

10.2 Ownership

Molecular Insight Pharmaceuticals Background Technology shall remain the sole
and exclusive property of Molecular Insight Pharmaceuticals. Nordion Background
Technology shall remain the sole and exclusive property of Nordion. The parties
acknowledge and agree that if and to the extent that the Process is jointly
developed by Nordion and Molecular Insight Pharmaceuticals during the Term of
this Agreement then each party may continue to use and exploit such jointly
developed technology as their own technology both during and after the Term of
this Agreement.

Nothing in this Agreement transfers or licenses any right, title or interest to
Molecular Insight Pharmaceuticals Background Technology or Nordion Background
Technology, except as expressly set out herein.

ARTICLE 11 – MOLECULAR INSIGHT PHARMACEUTICALS REPRESENTATIONS AND WARRANTIES

 

11.1 Molecular Insight Pharmaceuticals’ Representations and Warranties

 

  Molecular Insight Pharmaceuticals represents, warrants and covenants that:

 

  (i) it has full right, power and authority to enter into this Agreement;

 

  (ii) it is the owner or has the right of use of the Molecular Insight
Pharmaceuticals Background Technology supplied to Nordion by Molecular Insight
Pharmaceuticals to assist Nordion in Manufacture of Azedra and in carrying out
its obligations hereunder;

 

  (iii) to Molecular Insight Pharmaceuticals’ knowledge, there is no action or
proceeding pending or, to its knowledge, threatened against Molecular Insight
Pharmaceuticals before any court, administrative agency or other tribunal which
would have an adverse material effect on its business or its ability to perform
its obligations hereunder;



--------------------------------------------------------------------------------

  (iv) it has the right to grant the license in section 10.1 and right to permit
Nordion to use Molecular Insight Pharmaceuticals Background Technology to the
extent required to assist Nordion in carrying out its obligations under this
Agreement;

 

  (v) it has not received any written notice of adverse claim or infringement of
any patent or other intellectual property right, or misappropriation of trade
secrets in connection with, the Molecular Insight Pharmaceuticals Background
Technology or the use and exploitation of the Precursor, Reference Standard or
Azedra;

 

  (vi) to Molecular Insight Pharmaceuticals’ best knowledge and belief, making,
using, offering for sale or selling of Precursor, Reference Standards and
Azedra, and the data, information, technology and know how used in the Process
and manufacture of Azedra contributed by Molecular Insight Pharmaceuticals, do
not infringe any valid third party patent, pending published patent application
or other intellectual property right;

 

  (vii) it is not under any obligations, contractual or otherwise, to any other
entity that might conflict, interfere or be inconsistent with any of the
provisions of this Agreement;

 

  (viii) it shall obtain and maintain at its expense, all licenses, permits and
approvals necessary for it to perform its obligations under this Agreement;

 

  (ix) as of the Effective Date, it is not currently subject to any proceeding
pending or, to its knowledge, threatened for reorganization, liquidation or
dissolution for the benefit of its creditors or otherwise;

 

  (x) Azedra shall not be misbranded within the meaning of the FD&C as a result
of the application of the label content supplied by Molecular Insight
Pharmaceuticals to Nordion pursuant to this Agreement, and Azedra is not an
article which may not be introduced into interstate commerce under the
provisions of section 505 of the FD&C.

ARTICLE 12 – NORDION’S REPRESENTATIONS AND WARRANTIES

 

12.1 Representations and Warranties

 

  Nordion represents, warrants and covenants that:

 

  (i) it has full right and authority to enter into this Agreement;



--------------------------------------------------------------------------------

  (ii) it is the owner or has the right to use the Nordion Background Technology
and other Nordion proprietary technology used during the Term of this Agreement;

 

  (iii) the Nordion Background Technology does not, to Nordion’s best
information and belief, infringe any patents, copyright or other industrial or
intellectual property rights of third parties;

 

  (iv) it has not received any notice of adverse claim of infringement of any
patent or other intellectual property right, or of misappropriation of trade
secrets, in connection with the use and exploitation of the Nordion Background
Technology;

 

  (v) there is no action or proceeding pending or, to its knowledge, threatened
against Nordion before any court, administrative agency or other tribunal which
would have an adverse material effect on Nordion’s business or its ability to
perform its obligations hereunder;

 

  (vi) as of the Effective Date, Nordion is not currently subject to any
proceeding pending or, to its knowledge, threatened for reorganization,
liquidation or dissolution for the benefit of its creditors or otherwise;

 

  (vii) it shall obtain and maintain, at its expense, all Facility licenses,
permits and approvals necessary for it to manufacture Azedra under this
Agreement and shall provide Molecular Insight Pharmaceuticals with copies of
such licenses, permits and approvals upon request;

 

  (viii) the Azedra delivered pursuant to this Agreement shall, at the time of
delivery by Nordion to Molecular Insight Pharmaceuticals, not be misbranded (to
the extent branded by Nordion) or adulterated within the meaning of FD&C and
effective at the time of delivery of the Azedra.

ARTICLE 13 – INDEMNITY

 

13.1 Indemnification by Molecular Insight Pharmaceuticals

 

 

Molecular Insight Pharmaceuticals agrees to indemnify, defend and hold Nordion
and its Affiliates and their respective directors, officers, employees and
agents, harmless from and against any damages, claims, liabilities and expenses
(including,



--------------------------------------------------------------------------------

 

but not limited to, reasonable attorney’s fees) resulting from any third party
claims or suits (“General Claims Against Nordion”) arising out of (a) Molecular
Insight Pharmaceuticals’ or a third party’s use, handling or shipping of
Reference Standards, Precursor or Azedra (including in the event that Nordion
makes shipping arrangements on behalf of Molecular Insight Pharmaceuticals),
(b) Molecular Insight Pharmaceuticals’ breach of any of its material
obligations, warranties or representations hereunder, (c) Molecular Insight
Pharmaceuticals’ negligent acts or omissions or willful misconduct, or
(d) failure of the Reference Standards or Precursor to meet applicable
specification. Notwithstanding the foregoing, Molecular Insight Pharmaceuticals
will not be required to indemnify, defend and hold Nordion and its Affiliates
and their respective directors, officers, employees and agents harmless from and
against any General Claims Against Nordion to the extent that such claims arise
out of (i) Nordion’s breach of any of its obligations, warranties or
representations hereunder; (ii) Nordion’s negligent acts or omissions or willful
misconduct; (iii) any failure of Nordion to Manufacture, (except to the extent
labels and/or content thereof are provided by Molecular Insight Pharmaceuticals)
or prepare for shipment Azedra in accordance with this Agreement, cGMPs or any
other applicable laws, rules, regulations or other requirements of any
applicable governmental entity; or (iv) any failure of Nordion to Manufacture
Azedra consistent with the Specifications and requirements set forth herein.
Notwithstanding anything in this section 13.1, “General Claims Against Nordion”
shall not include “IP Claims Against Nordion” as described in section 13.3.

 

13.2 Indemnification by Nordion

 

 

Nordion agrees to indemnify, defend and hold Molecular Insight Pharmaceuticals
and its Affiliates and their respective directors, officers, employees and
agents, harmless from and against any damages, claims, liabilities and expenses
(including, but not limited to, reasonable attorney’s fees) resulting from any
third party claims or suits (“General Claims Against Molecular Insight
Pharmaceuticals”) arising out of (a) Nordion’s Manufacture (except to the extent
that labels and/or content thereof is provided by Molecular Insight
Pharmaceuticals) or preparation for shipment of Azedra; (b) Nordion’s breach of
any of its material obligations, warranties or representations hereunder;
(c) Nordion’s negligent acts or omissions or willful misconduct; or (d) any
failure of the Azedra to meet the Specifications. Notwithstanding the foregoing,
Nordion will not be required to indemnify, defend and hold Molecular Insight
Pharmaceuticals and its Affiliates and their respective directors, officers,
employees and agents harmless from and against any General Claims Against
Molecular Insight Pharmaceuticals to the extent that such claims arise out of
(i) Molecular Insight Pharmaceuticals’ breach of any of its obligations,
warranties or representations hereunder; (ii) Molecular Insight Pharmaceuticals’
negligent acts or omissions or willful misconduct; (iii) any



--------------------------------------------------------------------------------

 

defect or failure of Reference Standards or Precursor to meet applicable
specifications or (iv) Molecular Insight Pharmaceuticals’ or third party’s use,
labeling, handling or shipment of Reference Standards, Precursor or, Azedra.
Notwithstanding anything in this section 13.2, “General Claims Against Molecular
Insight Pharmaceuticals” shall not include “IP Claims Against Molecular Insight
Pharmaceuticals” as described in section 13.4.

 

13.3 Intellectual Property Claims Against Nordion

 

  Molecular Insight Pharmaceuticals agrees to indemnify, defend and hold Nordion
and its Affiliates and their respective directors, officers, employees and
agents, harmless from and against any damages, claims, liabilities and expenses
(including, but not limited to, reasonable attorneys’ fees) resulting from any
third party claims or suits arising out of any proceeding instituted by or on
behalf of a third party based upon a claim that Molecular Insight
Pharmaceuticals Background Technology, the Process (only to the extent
contributed by Molecular Insight Pharmaceuticals), use or sale of the Reference
Standards, Precursors or Azedra infringes a patent or any other intellectual
property right of a third party (“IP Claims Against Nordion”). To the extent the
Process or method of manufacture is developed or contributed by Nordion,
Molecular Insight Pharmaceuticals will not be required to indemnify, defend or
hold harmless Nordion or its Affiliates, and their respective directors,
officers, employees and agents from and against IP Claims Against Nordion.

 

13.4 Intellectual Property Claims Against Molecular Insight Pharmaceuticals

 

  Nordion agrees to indemnify, defend and hold harmless Molecular Insight
Pharmaceuticals and its Affiliates, and their respective directors, officers,
employees and agents from and against any damages, claims, liabilities and
expenses (including, but not limited to, reasonable attorney’s fees) resulting
from any third party claims or suits arising out of any proceeding instituted by
or on behalf of a third party based upon a claim that the Nordion Background
Technology, the method of Manufacture of Azedra or the Process to the extent
developed or contributed by Nordion, infringes a patent or other intellectual
property right of a third party (“IP Claims Against Molecular Insight
Pharmaceuticals”).

 

13.5 Nordion Infringement

 

  In the event that any portion of the Nordion Background Technology, required
in the Manufacture of Azedra, in the opinion of independent counsel mutually
selected by the parties, becomes the subject of a valid claim for a patent,
copyright or other intellectual property right infringement then Nordion shall,
for a period of at least sixty (60) days after issuance of the opinion, use its
commercially reasonable efforts to:

 

  i) procure the right to continue using the technology, or



--------------------------------------------------------------------------------

  ii) modify the Nordion Background Technology to become non-infringing (with
all Nordion costs, including any commercially reasonable increase to the cost of
the manufacturing of Azedra, to be borne by Nordion).

 

  After expiry of the sixty (60) day period from the issuance of the
aforementioned opinion, if Nordion has been unable to remedy the infringement in
accordance with subparagraph i) or ii) above, Molecular Insight Pharmaceuticals
or Nordion, may upon written notice, suspend the Manufacture of Azedra and/or
terminate this Agreement. The provisions of this section 13.5 are in addition
to, and do not in any way limit, the indemnification obligations of Nordion set
forth in this Article 13.

 

13.6 Molecular Insight Pharmaceuticals Infringement

 

  In the event that any portion of the Molecular Insight Pharmaceuticals
Background Technology required in the Manufacture of Azedra, in the opinion of
independent counsel mutually selected by the parties, becomes the subject of a
valid claim for a patent, copyright or other intellectual property right
infringement, then Molecular Insight Pharmaceuticals shall, for a period of at
least sixty (60) days after issuance of the opinion, use its commercially
reasonable efforts to:

 

  i) procure the right to continue using the technology, or

 

  ii) modify the Molecular Insight Pharmaceuticals Background Technology to
become non-infringing provided such modification does not increase the cost of
Manufacture of Azedra by Nordion (with all Molecular Insight Pharmaceuticals’
costs including any increase to the cost of the Manufacture of Azedra by Nordion
to be borne by Molecular Insight Pharmaceuticals).

After expiry of the sixty (60) day period from the issuance of the
aforementioned opinion, if Molecular Insight Pharmaceuticals has been unable to
remedy the infringement in accordance with subparagraph i) or ii) above, Nordion
or Molecular Insight Pharmaceuticals may upon written notice, suspend
Manufacture activities and/or terminate this Agreement. The provisions of this
section 13.6 are in addition to, and do not in any way limit, the
indemnification obligations of Molecular Insight Pharmaceuticals set forth in
this Article 13.



--------------------------------------------------------------------------------

13.7 Indemnification Procedures

A party (the “indemnitee”) intending to claim indemnification under this
Agreement shall promptly notify the other party (the “Indemnitor”) in writing of
any action, claim or other matter in respect of which the Indemnitee or any of
its directors, officers, employees or agents intend to claim such
indemnification; provided, however, the failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is materially
prejudiced by such failure. The Indemnitor shall be entitled to control the
defense of and/or settle any such action, claim or other matter. The Indemnitee
agrees to the complete control of such defense or settlement by the Indemnitor,
provided, however, any settlement of such claims shall require the Indemnitee’s
prior written consent unless such settlement includes a full release of the
Indemnitee, in which case no consent shall be required. The Indemnitee and its
directors, officers, employees and agents shall co-operate fully with the
Indemnitor and its legal representatives in the investigation and defence of any
action, claim or other matter covered by this indemnification. The Indemnitee
shall have the right, but not the obligation, to be represented by counsel of
its own selection and at its own expense.

ARTICLE 14 – REGULATORY MATTERS

 

14.1 Regulatory Status

 

  Upon Nordion’s reasonable request, Molecular Insight Pharmaceuticals shall
provide updates to Nordion on submissions to the FDA and other jurisdictions and
regulatory agencies for marketing authorization with respect to Azedra.

 

14.2 Molecular Insight Pharmaceuticals Responsibilities

 

  It shall be the responsibility of Molecular Insight Pharmaceuticals or its
designee to file, obtain and maintain an IND/NDA, registrations, listings,
authorizations and approvals as the FDA or any other applicable governmental
entity may require to enable use of Azedra in Clinical Trials and the Commercial
Phase in the United States. Nordion shall provide directly to Molecular Insight
Pharmaceuticals, or at Nordion’s discretion for the purpose of protection of its
proprietary technology with respect to the manufacture of the Isotope, directly
to the regulatory authority (with a copy to Molecular Insight Pharmaceuticals
purged of Nordion proprietary technology) all required information in its
possession necessary to assist Molecular Insight Pharmaceuticals in filing,
obtaining and maintaining all licenses, registrations, listings, authorizations
and approvals of any governmental entities necessary for the use of Azedra in
support of Molecular Insight Pharmaceuticals’ Azedra IND/NDA submission.
Molecular Insight Pharmaceuticals will provide Nordion with copies of any
submissions made describing activities that occur at Nordion.



--------------------------------------------------------------------------------

14.3 Nordion Responsibilities

Nordion shall be responsible for obtaining and maintaining all necessary
Facility licenses, registrations, authorizations and approvals which are
necessary to Manufacture, and prepare for shipment Azedra under cGMP conditions
and other regulatory requirements including, but not limited to, the use and
handling of radioactive materials.

At Nordion’s expense, Nordion shall update and maintain its existing I-131 bulk
chemical Drug Master File (“DMF”) with the FDA as may be required for Molecular
Insight Pharmaceuticals’ IND/NDA for Azedra. Nordion hereby grants Molecular
Insight Pharmaceuticals for the purpose of this Agreement, a right of reference
to such DMF, and upon request shall provide a letter of access to the DMF
allowing regulatory review of the DMF by the FDA in conjunction with Molecular
Insight Pharmaceuticals’ Azedra submissions.

 

14.4 Government Inspections, Compliance Review and Inquiries

Upon request of any governmental entity or any third party entity authorized by
a governmental entity, such entity shall, for the purpose of regulatory review,
have access to observe and inspect the (i) Facility, (ii) procedures used for
the storage of Reference Standards and Precursor and (iii) manufacturing,
testing, storage and preparation for shipment of Azedra, including Process
development operations, and auditing the Facility for compliance with cGMP
and/or other applicable regulatory standards. Nordion shall give Molecular
Insight Pharmaceuticals prompt written notice of any upcoming inspections or
audits by a governmental entity of the Facility or any of the foregoing and
shall allow Molecular Insight Pharmaceuticals to participate in such audits by
being present at any FDA close-out meeting and shall provide Molecular Insight
Pharmaceuticals with a written summary of such inspection or audit following
completion thereof. Notwithstanding the foregoing Molecular Insight
Pharmaceuticals shall be entitled to have a representative in attendance at the
Facility as an observer for the pre-approval inspection. Nordion agrees to use
commercially reasonable efforts promptly to rectify or resolve any deficiencies
noted by a government entity in a report or correspondence issued to Nordion.
Subject to any specific arrangements agreed upon by the parties, Molecular
Insight Pharmaceuticals shall be responsible for communicating with any
governmental authority concerning the Azedra or the marketing, distribution or
sale of Azedra, and Nordion shall in accordance with the compensation rates set
forth in section 3.6 provide Molecular Insight Pharmaceuticals with whatever
assistance Molecular Insight Pharmaceuticals may reasonably require to assist it
in such communications. Nordion shall have no such communications specifically
related to Azedra, except to the extent that they relate to Nordion’s
Manufacture of Azedra under this Agreement, in which case Nordion



--------------------------------------------------------------------------------

shall be responsible for such communications. Notwithstanding the foregoing and
except to the extent that an immediate communication is necessary under the
circumstances or required by law, Nordion in good faith shall consult in advance
with Molecular Insight Pharmaceuticals regarding all communications that relate
to Azedra or to Nordion’s ability to Manufacture Azedra pursuant to this
Agreement.

 

14.5 Complaints and Adverse Reactions

Nordion or Molecular Insight Pharmaceuticals shall provide to each other prompt
notice of any information either of them receives regarding the safety of the
Precursor, Reference Standards, Azedra or Isotope, including any confirmed or
unconfirmed information regarding adverse, serious or unexpected events
associated with Azedra that may implicate the Manufacture of Azedra or one of
its components; provided, however, that Molecular Insight Pharmaceuticals shall
not be required to provide clinical trial status reporting to Nordion. For
serious or adverse events, notice must be given by telephone within one
(1) business day after receipt of the information, followed immediately with
written notice, advising the other of any adverse reaction or safety issues with
respect to Azedra of which it becomes aware, regardless of the origin of such
information. Any other complaints shall be reported in writing to the other
party on a weekly basis. Nordion agrees to co-operate with Molecular Insight
Pharmaceuticals and any governmental entity in evaluating any complaint, claim,
safety or adverse use report related to Azedra. Nordion will provide timely
assistance in responding to any complaints, including reviews of Batch records
and retained samples as well as any necessary testing.

 

14.6 Recalls

Molecular Insight Pharmaceuticals shall notify Nordion promptly if Azedra is the
subject of a recall or correction (a “Recall”), and Molecular Insight
Pharmaceuticals and/or its designee shall have sole responsibility for the
handling and disposition of such Recall. Molecular Insight Pharmaceuticals
and/or its designee shall bear the costs of any Recall of Azedra unless and to
the extent such Recall shall have been the result of Nordion’s or its agents or
employees negligent acts or omissions or any product defects for which Nordion
is responsible in which case Nordion shall to such extent be responsible for all
of Molecular Insight Pharmaceuticals’ reasonable out-of-pocket costs incurred
for:

 

  (i) notification of recall to Nordion and third parties;

 

  (ii) return shipment of any defective Azedra to Nordion; and

 

  (iii) replacement of Azedra.



--------------------------------------------------------------------------------

In the event that Nordion disputes Molecular Insight Pharmaceuticals’
determination that the fault is due to Nordion and/or to its employees or
agents, the parties will select a mutually agreeable outside consulting firm
which will be instructed to review the applicable information and data and to
confirm or dissent from Molecular Insight Pharmaceuticals’ determination. If the
consulting firm confirms Molecular Insight Pharmaceuticals’ determination,
Nordion will pay the fees of such consulting firm. If the consulting firm
dissents from Molecular Insight Pharmaceuticals’ determination Nordion will not
have the obligations set forth herein with respect to the Recall and Molecular
Insight Pharmaceuticals will pay the fees of such consulting firm. Molecular
Insight Pharmaceuticals and/or its designee shall maintain records of all sales,
shipping records of Azedra and customers in sufficient detail to adequately
administer a Recall for the period of time as required by applicable regulation.

 

14.7 New Regulatory Requirements

Each party shall promptly notify the other of new regulatory requirements of
which it becomes aware which are relevant to the manufacture of Azedra under
this Agreement and which are required by the FDA and other applicable
governmental entities. The parties shall confer with each other with respect to
the best means to implement and comply with such requirements.

If after a NDA submission is made to the FDA or EMEA, any Facility investment
above ****** in aggregate required to maintain cGMP or FDA compliance, and the
need for such investment is not due to the negligence or fault of Nordion, such
investment shall be treated as a scope change pursuant to Section 3.3, shall be
the subject of a Change in Scope Form (Schedule G) and paid for by Molecular
Insight Pharmaceuticals.

 

14.8 Records

Nordion shall maintain all records necessary to evidence compliance in all
material respects with (i) all applicable laws, rules, regulations and other
requirements of applicable governmental entities in the United States and Canada
relating to the Manufacture and supply of Azedra; (ii) the Specifications; and
(iii) material obligations under this Agreement. All such records shall be
maintained by Nordion for at least two (2) years after termination or expiration
of this Agreement. Nordion shall provide to Molecular Insight Pharmaceuticals
reasonable access to such records upon request. Prior to destruction of any
record after such time, Nordion shall give written notice to Molecular Insight
Pharmaceuticals. Molecular Insight Pharmaceuticals shall have the right within
thirty (30) days of receipt of such notice to request that Nordion maintain such
records in an off site storage facility for such longer periods as Molecular
Insight Pharmaceuticals requests, provided that Molecular Insight
Pharmaceuticals pays all costs associated with such off site storage.

 

* Confidential Treatment Requested *



--------------------------------------------------------------------------------

14.9 Labels

 

  Molecular Insight Pharmaceuticals shall be solely responsible for, and shall
provide and approve the form and content of, the labels (except lot number and
expiry date which shall be the responsibility of Nordion) to be applied to
Azedra. Label form and content (other than lot number and expiry date) shall
remain the liability and exclusive property of Molecular Insight
Pharmaceuticals. Such labels shall not be used by Nordion after termination or
expiration of this Agreement and the label provided by Molecular Insight
Pharmaceuticals may only be used by Nordion for the purpose of performing its
obligations under this Agreement.

 

14.10 Testing, Documentation, and Quality Assurance

 

  Nordion shall maintain accurate and complete production records with respect
to the Process, Batches and shipments, and Molecular Insight Pharmaceuticals
shall have access upon not less than three (3) days prior written notice to such
records in order to determine that each Batch was produced, tested and prepared
for shipment in compliance with all applicable laws, rules, regulations, as well
as the Specifications and cGMP requirements.

 

  The tests and analyses provided in the Specifications as well as the nature
and form of records may be amended by Nordion from time to time, subject to the
consent of Molecular Insight Pharmaceuticals, which shall not be unreasonably or
untimely withheld after Nordion shall have delivered to Molecular Insight
Pharmaceuticals, in writing, an explanation of such changes and why they are
necessary or advisable. The parties agree to execute the Quality Agreement in
substantially the form attached as Schedule “E”. Nordion shall Manufacture and
prepare for shipment, Azedra in conformance with cGMPs and regulations
applicable to the shipment of radioactive materials and subject to the Quality
Agreement.

 

  Molecular Insight Pharmaceuticals shall be entitled to audit Nordion’s quality
assurance processes in accordance with the Quality Agreement.



--------------------------------------------------------------------------------

ARTICLE 15 – CONFIDENTIALITY

 

15.1 Confidentiality and Exceptions

During the Term of this Agreement and for a period of ten (10) years thereafter,
each party hereto shall maintain in confidence and not use or disclose to others
for any purpose, other than to its employees or agents (which agents shall enter
into a confidentiality agreement incorporating similar terms as set forth herein
or be otherwise reasonably acceptable to the other party) with a need to know
such information to perform such party’s obligations under this Agreement or
other than as expressly authorized in this Agreement, the content of the
transactions contemplated herein, all technology including Molecular Insight
Pharmaceuticals Background Technology, Nordion Background Technology and
improvements thereto, and other information disclosed to such party by the other
party which is identified as “Confidential Information” by the disclosing party
(collectively “Confidential Information”). This obligation of confidentiality
shall not apply to the extent that it can be established by the party in receipt
of such information, that the information:

 

  (i) was already known to the receiving party at the time of disclosure;

 

  (ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure;

 

  (iii) became generally available to the public or otherwise part of the public
domain after its disclosure to the receiving party through no act or omission of
the receiving party;

 

  (iv) was disclosed to the receiving party by a third party who was not known
to the receiving party to have obligations restricting disclosure of such
information; or

 

  (v) was independently developed by the receiving party without any use of
Confidential Information of the disclosing party.

Each party agrees that it will take the same degree of care to protect the
confidentiality of the other party’s Confidential Information as it takes to
protect its own proprietary and confidential information, which shall in no
event be less than commercially reasonable. Each party, and its employees and
agents shall protect and keep confidential and shall not use, publish or
otherwise disclose to any third party, except as permitted by this Agreement, or
with the other party’s written consent, the other party’s Confidential
Information.

All Confidential Information supplied by one party to the other to assist in
carrying out the obligations hereunder shall remain the property of such party
and shall be returned to the other party upon termination or expiration of this
Agreement.



--------------------------------------------------------------------------------

ARTICLE 16 – DISCLOSURE OF INFORMATION

 

16.1 Authorized Disclosure

Notwithstanding section 15.1 each party may disclose Confidential Information to
the extent such disclosure is reasonably necessary for prosecuting or defending
litigation and/or complying with applicable government laws, rules or
regulations, provided that if a party is required by law or regulation to make
any such disclosure of the other party’s Confidential Information, except where
impracticable for necessary disclosure, for example in the event of medical
emergency, it will give reasonable notice to the other party of such disclosure
requirement and will use its reasonable efforts to secure a protective order or
limit the extent of the information to be disclosed.

ARTICLE 17 – TERM AND TERMINATION

 

17.1 Term

This Agreement shall commence upon the Effective Date and, unless terminated
earlier pursuant to this Agreement or extended upon mutual agreement of the
parties, shall expire five (5) years after the Effective Date (the “Initial
Term”). Thereafter, this Agreement shall automatically be renewed for successive
additional three (3) year terms (each a “Renewal Term”). Either party may
terminate this Agreement by providing two (2) years prior written notice to the
other party, such termination to be effective upon expiry of the Initial Term or
any Renewal Term as is the case.

 

17.2 Termination for Regulatory Delay

In the event of any of the following:

 

  (i) Molecular Insight Pharmaceuticals has not filed the NDA for regulatory
approval with the FDA within one (1) year of the last patient having been
treated in the clinical program, or

 

  (ii) the NDA has not received regulatory approval from the FDA within two
(2) years from the filing date, or

 

  (iii) FDA regulatory approval is not received within three (3) years after the
Effective Date,

whichever is earlier, then Nordion may, without liability at its sole option and
unfettered discretion terminate this Agreement. Should Nordion exercise this
option, the Exit Fee defined in section 17.6 (v) shall not apply, however all
other remedies shall remain in full force and effect.

 

17.3 Termination for Breach

This Agreement may be terminated by a party in the event of breach by the other
party of a material term or condition hereof; provided, however, the other party
shall first give to the breaching party written notice of the proposed
termination of this



--------------------------------------------------------------------------------

Agreement (a “Breach Notice”), specifying the grounds therefore. Upon receipt of
such Breach Notice, the breaching party shall have such time as necessary, but
in any event not more than sixty (60) days to cure such breach (or thirty
(30) days with respect to a failure by Molecular Insight Pharmaceuticals to pay
any amounts hereunder when due other than with respect to amounts which
Molecular Insight Pharmaceuticals’ in good faith, disputes are due to Nordion).
Notwithstanding the foregoing, if the breaching party does not cure such breach
within such cure period, the other party may terminate the Agreement without
prejudice to any other rights or remedies which may be available to the
non-breaching party.

 

17.4 Termination for Nordion Failure To Supply

With respect to the supply of Batches of Azedra by Nordion pursuant to purchase
orders placed pursuant to this Agreement, Nordion’s failure to supply Batches in
a timely manner and consistent with such orders and the Specifications shall not
be considered a material breach by Nordion unless and until Nordion has failed,
in any one contract year period, to fulfill more than four (4) Batch orders
consistent with the Specifications (a “Supply Breach”). It shall not be
considered a Supply breach, in the event that (i) the failure to supply is
attributable, in whole or in part, directly or indirectly, to Molecular Insight
Pharmaceuticals, (ii) Nordion is able to supply an additional Batch meeting the
Specifications in accordance with this Agreement within one (1) week of the
delivery date of the originally scheduled Batch, or (iii) if the Batch failure
is the result of conducting the Process under a deviation at the request of
Molecular Insight Pharmaceuticals. In the event of a Supply Breach, Molecular
Insight Pharmaceuticals may terminate this Agreement upon thirty (30) days prior
written notice to Nordion provided it gives written notice of termination to
Nordion within sixty (60) days of the Supply Breach. Any failure by Nordion to
Manufacture or supply Azedra due to a Force Majeure shall not be a material
breach or Supply Breach under this Agreement.

 

17.5 Bankruptcy

This Agreement may be terminated by a party in the event the other party files a
petition in bankruptcy, is adjudicated a bankrupt, makes an assignment for the
benefit of its creditors, or otherwise seeks relief under or pursuant to any
bankruptcy, insolvency or reorganization statute or proceeding, or if a petition
in bankruptcy is filed against it which is not dismissed within ninety (90) days
or proceedings are taken to liquidate the assets of such party (each a
“Bankruptcy Event”). In the event of a Bankruptcy Event or in the event that it
can be reasonably be determined that a party cannot meet its debts and
liabilities as they become due or make the required payments under this
Agreement, the other party may modify the payment terms hereunder such that
payment is required in advance.



--------------------------------------------------------------------------------

17.6 Remedies Upon Termination

In the event of termination or expiration of this Agreement, in addition to any
other remedies available to either of the parties:

 

  (i) Nordion shall use reasonable efforts to terminate all activities under
this Agreement immediately;

 

  (ii) within forty-five (45) days of such termination, at Molecular Insight
Pharmaceuticals’ request and expense (subject to a quotation provided by Nordion
and payable in advance at the request of Nordion) Nordion shall deliver to
Molecular Insight Pharmaceuticals all data, documentation and other information
belonging to Molecular Insight Pharmaceuticals pursuant to the terms of this
Agreement;

 

  (iii) all licenses granted by Molecular Insight Pharmaceuticals to Nordion
under this Agreement shall immediately terminate,

 

  (iv) within sixty (60) days of such termination all Precursor and Reference
Standards remaining in inventory shall at Molecular Insight Pharmaceuticals’
option and expense (subject to a quotation provided by Nordion and payable in
advance at the request of Nordion) be disposed of or returned by Nordion to
Molecular Insight Pharmaceuticals, and

 

  (v) upon the termination of this Agreement for any reason, except a material
breach by Nordion, Molecular Insight Pharmaceuticals shall reimburse Nordion for
any reasonable expenses incurred in employee(s) severance as a result of or
arising from discontinuation of the Manufacture of Azedra, inventory write-down,
facility decommissioning and any related waste disposal costs (the “Exit Fee”).
This provision will not apply in the event Molecular Insight Pharmaceuticals
meets its minimum purchase obligations during the first three (3) years of the
Commercial Phase, , in which case Nordion, as owner of the Facility, shall be
responsible for any and all costs, expenses and actions necessary in connection
with the reconditioning, dismantling or disposing of the Facility or any parts
thereof.

 

  (vi) Molecular Insight Pharmaceuticals shall pay to Nordion any amounts
otherwise due within thirty (30) days of the date of termination.



--------------------------------------------------------------------------------

ARTICLE 18 – SURVIVAL

 

18.1 Consequences or Termination or Expiration

All sections which by their nature must survive in order to give effect to their
intent and meaning shall survive termination or expiration of this Agreement,
including, without limitation, sections 3.7, 7.1-7.3, 10.2, 11.1, 12.1,
13.1-13.7, 14.8, 15.1, 16.1, 17.6, 18.1, 22.1, 23.1, 24.1, 25.1 and 28.1.

ARTICLE 19 – NOTICES

 

19.1 Any notice to be sent to a party hereunder shall be forwarded to:

 

Nordion at:    MDS Nordion    447 March Road    Ottawa, ON K2K 1X8 Attention:   
Vice President, Marketing and Sales    Fax: 613-592-0767 with copy to :   
Associate General Counsel Molecular Insight Pharmaceuticals at:    Molecular
Insight Pharmaceuticals, Inc.    160 Second Street    Cambridge, MA Attention:
   Chief Executive Officer    Fax: 617-492-5664

Any notice required or authorized to be given by a party to the other in
accordance with the provisions of this Agreement shall, unless otherwise
specifically stipulated, be in writing and delivered personally, by a nationally
recognized overnight courier, or if by electronic facsimile confirmed by
certified or registered mail. Notice shall be deemed delivered upon receipt.



--------------------------------------------------------------------------------

ARTICLE 20 – ASSIGNMENT

 

20.1 No Assignment

This Agreement shall enure to the benefit of and shall be binding upon te heirs,
executors, administrators, successors and permitted assigns of the parties.
Neither Nordion nor Molecular Insight Pharmaceuticals shall assign this
Agreement or any portion of this Agreement without the written approval of the
other party, which approval shall not be unreasonably or untimely withheld;
provided, however, that Molecular Insight Pharmaceuticals or Nordion may assign
this Agreement without the other’s consent in connection with the sale of all or
substantially all of its assets or the business to which this Agreement
pertains, to a third party (provided such third party has agreed to accept
assignment and assume the obligations and liabilities under this Agreement) or
in connection with a merger, consolidation or similar transaction.

ARTICLE 21 – COMPLIANCE

 

21.1 Compliance with Laws

This Agreement and Nordion’s and Molecular Insight Pharmaceuticals’ obligations
hereunder shall be carried out in all material respects in compliance with all
applicable laws, by-laws, rules, regulations and orders of all applicable
Federal, State, Provincial and Municipal governments.

ARTICLE 22 – NON-WAIVER

 

22.1 Non-Waiver of Rights

Failure by either party to enforce at any time any of the provisions of this
Agreement shall not be construed as a waiver of its rights hereunder. Any waiver
of a breach of any provision hereof shall not be effective unless in writing and
shall not affect either party’s rights in the event of any additional breach.

 

22.2 Force Majeure

Neither party shall be liable to the other for failure to perform or delay in
performing its obligations under this Agreement by virtue of the occurrence of
an event of Force Majeure. In the event such Force Majeure affecting either
party continues for more than ninety (90) days the party not subject of the
Force Majeure may, upon thirty (30) days written notice terminate this
Agreement. In the event such Force Majeure affecting either party continues for
more than six (6) months either party, may upon thirty (30) days written notice
terminate this Agreement. “Force Majeure” shall mean an occurrence arising from
unforeseen circumstances beyond a party’s reasonable control which prevents,
delays or interferes with the performance by such party of



--------------------------------------------------------------------------------

any of its obligations hereunder including without limitation an event that
occurs by reason of any act of God, flood, power failure, fire, explosion,
casualty or accident, failure of suppliers or usual suppliers to have available
for supply sufficient raw materials, equipment or machinery, or war, revolution,
civil commotion, acts of public enemies, act of terrorism, blockage or embargo,
interruption of or delay in transportation, strike or labor disruption.

In the event of Force Majeure, the party affected shall promptly notify the
other and shall exert commercially reasonable efforts to eliminate, cure or
overcome such event and to resume performance of its obligations.

In the event that such Force Majeure affects Isotope Nordion shall use
commercially reasonable efforts to identify a then existing alternative source
of Isotope supply. Any incremental cost incurred by Nordion subsequent to
entering into this Agreement in obtaining Isotope from a then existing
alternative supplier for Manufacture of Azedra, shall be borne on a pass through
basis by Molecular Insight Pharmaceuticals. All costs and expenses, including
but not limited to qualifying and validating an existing alternative supplier of
Isotope for use in the Process shall be borne by Molecular Insight
Pharmaceuticals. If Molecular Insight Pharmaceuticals elects not to bear the
incremental cost, Manufacture of Azedra , shall be suspended during the period
of Force Majeure, without liability to either party.

Molecular Insight Pharmaceuticals acknowledges and agrees that at the time of
entering into this Agreement Nordion’s usual supplier Atomic Energy of Canada
Ltd. and as such Nordion, due to Force Majeure (and for reasons beyond its
reasonable control), may be unable to supply Isotope to Manufacture Azedra.

ARTICLE 23 – INSURANCE

 

23.1 Product Liability Insurance

During the Term of this Agreement and for a period of one (1) year thereafter
Molecular Insight Pharmaceuticals at its own expense shall provide and maintain
a Comprehensive General Liability insurance policy issued by a reputable
insurance company with respect to Azedra. Such policy shall add Nordion as an
additional insured and shall have a limit of liability of not less than ******
per occurrence and in the aggregate. Molecular Insight Pharmaceuticals shall be
solely responsible for any

 

* Confidential Treatment Requested *



--------------------------------------------------------------------------------

deductible or retention associated with this policy and such deductible or
retention amounts shall not affect Nordion’s interests. The policy shall contain
a cross liability clause and shall provide for severability of interest such
that breach of a policy condition committed by any one insured shall not
adversely affect the rights of the other insured and the insurance shall apply
to each insured as though a separate policy were issued to each party. Nordion
shall be provided thirty (30) days’ prior written notice of any material change
to the policy and such change shall be subject to Nordion’s prior written
consent, which consent shall not be unreasonably withheld. Nothing contained in
this section shall be deemed to limit in any way the indemnification provisions
contained in this Agreement.

ARTICLE 24 – PUBLICATION

 

24.1 Publicity

The parties agree that, except as may otherwise be required by applicable laws,
regulations, rules or orders or in connection with obtaining regulatory
approvals for Azedra, no information concerning this Agreement and the
transactions contemplated herein shall be made public by either party without
the prior written consent of the other, which consent shall not be unreasonably
withheld or delayed. In the event either party decides to issue a press release
announcing the execution of this Agreement, it shall not do so without the prior
written approval of the other party.

A copy of any proposed press release shall be provided to the other party for
approval at least three (3) business days prior to any proposed release.

In the event that this Agreement or any portion of its contents is required to
be disclosed by Molecular Insight Pharmaceuticals or Nordion pursuant to
Security Exchange Commission rules or regulations, the FDA, or other federal or
state authorities, Molecular Insight Pharmaceuticals or Nordion, as the case may
be, shall provide reasonable notice to the other prior to any such disclosure in
order that, to the extent possible permitting such party to purge the Agreement
of sensitive or confidential information while enabling the other party to
comply with the applicable laws, rules and regulations.



--------------------------------------------------------------------------------

ARTICLE 25 – INDEPENDENT CONTRACTOR

 

25.1 No Joint Venture

The parties agree that with respect to the transactions contemplated herein that
they shall both be acting as independent contractors and nothing herein shall
constitute the parties as entering into a joint venture or partnership, nor
shall anything herein constitute either party as an agent of the other for any
purpose whatsoever.

ARTICLE 26 – SEVERABILITY

 

26.1 Invalid Provisions

If any provision or term of this Agreement is found unenforceable under any of
the laws or regulations applicable thereto, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement to effect the original intent of the parties as closely as
possible in a mutually acceptable manner, in order that the transaction
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

ARTICLE 27 – AGREEMENT

 

27.1 Entire Agreement

This Agreement, including the Schedules hereto which are incorporated herein,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersedes all proposals, oral or written, and all
negotiations, conversations, or discussions, including, without limitation, the
Interim Facility Agreement which is terminated upon transition of the
manufacture of Azedra under this Agreement pursuant to section 4.1. This
Agreement may not be modified, amended, rescinded, canceled or waived, in whole
or in part, except by written amendment signed by both parties hereto. In the
event of a conflict between a term of the Agreement and any Schedule or Quality
Agreement, the terms of this Agreement shall govern.

ARTICLE 28 – LAW

 

28.1 Applicable Law

This Agreement shall be governed and construed in accordance with the laws of
the Province of Ontario, without reference to its principles on conflict of
laws. The application of the United Nations Convention for the International
Sale of Goods is expressly excluded.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

MDS Nordion, a division of MDS (Canada) Inc. By:   /s/ Chris Wagner Molecular
Insight Pharmaceuticals, Inc. By:   /s/ Donald Wallroth